Case 1:19-cr-00667-PAC Document5 Filed 09/18/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ce — — — —-xX
UNITED STATES OF AMERICA
ORDER
— Vv. —
S119 Cr. 667
ROMANA LEYVA and :
ARIFUL HAQUE,
Defendants.
~ eee ee ee ee Le ~ -x

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorney Michael D. Neff;

It is found that the Indictment in the above-captioned action,
S$119Cr. 667, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, and it is
therefore

ORDERED that the Indictment, S1 19 Cr. 667, in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated: New York, New York
September 18, 2019

——

THE HONORABLE ONACT. ®ENG
UNITED STATES MAGI£
SOUTHERN DISTRICT |o

   
  
